DeBRULER, Justice,
dissenting.
In sentencing, the trial court made specific reference to the two mitigating factors that appellant Jones was sixteen (16) years of age at the time of the killings, and *939that he had no juvenile or criminal record. However, the trial judge made no specific reference to other evidence of mitigating factors, including evidence that (1) appellant was an acolyte and helper at his church, (2) within minutes after the shootings, appellant called the police in an attempt to get help for the vietims, (8) appellant was remorseful for his crimes, and (4) appellant was raised in a fatherless family. I am satisfied that the sentencing court failed to find or otherwise deal with important mitigating circumstances that were clearly supported by the record. JoAknson v. State (1991), Ind., 580 N.E.2d 959. I would therefore set aside the sentence and remand for a reconsideration of sentence and a new sentencing order.